Title: General Orders, 13 August 1776
From: Washington, George
To: 

 

Head Quarters, New York, August 13th 1776.
Weymouth.York.


Thomas Henly and Israel Keith Esqrs. are appointed Aid-de-Camps to Major General Heath; they are to be respected and obeyed accordingly.
The Court Martial to sit to morrow, for the tryal of Lieut: Holcomb of Capt. Anderson’s Company, Col. Johnson’s Regiment, under Arrest for “assuming the rank of a Captain & mounting Guard as such.”
The Colonels of the several Regiments, or commanding officers, are to send their Quarter Masters to the Laboratory for the Ammunition Cart to be attached to each Regiment with spare Ammunition; to have it posted in some safe and proper place near the Regiment so as to be ready at a moments warning—The Horse and Driver, to be also kept near the regiment. It is the Quarter Master’s duty to attend to this and in case of action to see the Cartridges delivered as they are wanted.
The Enemy’s whole reinforcement is now arrived, so that an Attack must, and will soon be made; The General therefore again repeats his earnest request, that every officer, and soldier, will have his Arms and Ammunition in good Order; keep within their quarters and encampment, as much as possible; be ready for action at a moments call; and when called to it, remember that Liberty, Property, Life and Honor, are all at stake; that upon their Courage and Conduct, rest the hopes of their bleeding and insulted Country; that their Wives, Children and Parents, expect Safety from them only, and that we have every reason to expect Heaven will crown with Success, so just a cause. The enemy will endeavour to intimidate by shew and appearance, but remember how they have been repulsed, on various occasions, by a few brave Americans; Their Cause is bad; their men are conscious of it, and if opposed with firmness, and coolness, at their first onsett, with our advantage of Works, and Knowledge of the Ground; Victory is most assuredly ours. Every good Soldier will be silent and attentive, wait for Orders and reserve his

fire, ’till he is sure of doing execution: The Officers to be particularly careful of this. The Colonels, or commanding Officers of Regiments, are to see their supernumerary officers so posted, as to keep the men to their duty; and it may not be amiss for the troops to know, that if any infamous Rascal, in time of action, shall attempt to skulk, hide himself or retreat from the enemy without orders of his commanding Officer; he will instantly be shot down as an example of Cowardice: On the other hand, the General solemnly promises, that he will reward those who shall distinguish themselves, by brave and noble actions; and he desires every officer to be attentive to this particular, that such men may be afterwards suitably noticed.
General Greene to send for ten of the flat bottomed Boats which are to be kept under Guard at Long Island: No Person to meddle with them, but by his special order.
Thirty seven Men (Sailors) are wanted for the Gallies.
Eighty men properly officered and used to the sea, are wanted to go up to Kingsbridge with the ships and rafts. They are to be furnished immediately and parade with Blankets and Provision, but without Arms, at General Putnam’s, at two o’Clock, and take orders from him.
John Gardner of Capt: Trowbridges Company, Col. Huntington’s Regiment, tried by a General Court Martial, whereof Col. Wyllys was President and convicted of “Desertion,” ordered to receive Thirty-nine lashes.
John Morgan of Capt. Johnson’s Company, Col. McDougall’s Regiment, tried by the same Court Martial, & convicted of “sleeping on his post,” sentenced to receive Thirty lashes.
Francis Claudge of Capt: Speakmans Company, Col. Glovers Regiment, tried by the same Court Martial and convicted of Desertion and re-inlistment—sentenced to receive Thirty nine lashes; thirteen each day successively.
The General approves each of the above Sentences and orders them to be executed at the usual times and places.
The Court of inquiry having reported that Lieut. Mesier had behaved unbecoming an officer to one of superior rank; the Court directed a Court Martial, unless he ask pardon of the officer he affronted: But that officer having represented to the General, that he is willing to pass it over: The General, at his request, orders Lieut: Mesier to be discharged.

After Orders. Col. Miles and Col. Brodhead’s Regiments of Riflemen, to discharge and clean their rifles, to morrow at Troop beating, under the inspection of their officers.
Col. Smallwoods and Col. Atlee’s Battalions, of Musquetry, to fire at the same time, with loose powder and ball.
